DUNCAN, District-Judge.
Plaintiff instituted this action against 'the defendant to recover a stated amount alleged to have been improperly assessed and collected by the Collector of Internal Revenue for income taxes for the years 1942 and 1943. The assessment and the collection of the amounts were made by the predecessor of the defendant. The defendant has filed a motion to dismiss and it must be sustained. “An action against a collector of internal revenue to recover taxes erroneously exacted by him, is based upon his personal liability and cannot be maintained against his successor in office who had no part in the assessment, collection or disbursement of the taxes.” Smietanka, Collector of Internal Revenue for the First District of Illinois, v. Indiana Steel Company, 257 U.S. 1, 42 S.Ct. 1, 66 L.Ed. 99.